Morton, C. J.
We are of opinion that the Superior Court erred in taking the case from the jury and directing a verdict for the plaintiff. An auditor’s report is only prima fade evidence of the matters referred to and found by him, and it is well settled .that the effect of his general finding may be controlled by the particular facts and findings reported by him, if the jury think a different inference ought to be drawn from them. When he reports subordinate facts and evidence, the report must be submitted to the jury, who may render a verdict differing from the result arrived at by the auditor. Peru Co. v. Whipple Manuf. Co. 109 Mass. 464. Emerson v. Patch, 123 Mass. 541. Blackington v. Johnson, 126 Mass. 21. Emerson v. Patch, 129 Mass. 299.
In the case at bar, the auditor reports general findings in favor of the plaintiff, but he also reports the particular facts and evidence upon which he bases such findings; and the cases above cited conclusively show that the defendant had the right to go to the jury upon the auditor’s report, at least upon the question whether the releases executed by the plaintiff were obtained by duress. As this makes a new trial necessary, we do not consider the other questions argued at the bar, as they may not arise, upon another trial, in the same form.

Exceptions sustained.